DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “when the radical units are stacked in the second step, a pressure of pressing the radical units is equal to or less than 10% of a pressure of pressing the electrode stack in the third step”. However, there is no other pressure application besides in the third step. As such, it is unclear as to what pressure has to be equal to or less than 10% of the pressure in the third step.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2016/0268625) in view of Ahn et al. (US 2003/0013012), Goh et al. (US 2011/0097615), and Sale et al. (US 2016/0276712).
Regarding claim 1, Choi discloses an electrode stack including at least one positive electrode, at least one negative electrode, and at least one separator (abstract), and can be an electrode stack with a plurality of positive electrodes, a plurality of separator, and a plurality of negative electrodes ([0043]). Thus a [second] step of stacking to manufacture an electrode stack. A curved surface is formed [step of manufacturing a curved surface having a curvature radius] at a stack surface of the electrodes ([0044]); thus forming a curved surface on a top or bottom surface of the electrode stack (see Figs 1 and 4, [0044]). The positive electrode or the negative electrode and the separator constituting the electrode group or the electrode element are laminated together ([0018]). 
While Choi teaches stacking a plurality of stacked electrodes ([0043]), Choi does not explicitly disclose a [first] step of preparing a plurality of radical units, each of which is manufactured by alternately stacking an electrode and a separator, and using these plurality of radical units as the stacking elements in the second step [of stacking].
Ahn teaches an electrochemical element comprising electrochemical cells which are multiply stacked and wherein it is easy and convenient to manufacture ([0011], [0028]).  Ahn teaches an embodiment were electrochemical cells are made by stacking full cells (radical units) having a cathode, a separator, and an anode sequentially as a basic unit with a separator film interposed between each stacked full cell ([0013]) and an embodiment were electrochemical elements are made by stacking A) a [first] bicell having a cathode, a separator, an anode, a ([0014], [0039], Fig 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the embodiment of making and stacking a plurality of first and second bicells [radical units] with interposed separator films of Ahn with the making of the electrode stack of Choi for the purpose of making the electrochemical stack easy and convenient to manufacture. 
While Choi teaches a curving step ([0018]), modified Choi does not explicitly disclose wherein a third step of pressing an outer surface of the electrode stack to manufacture an electrode assembly having the curved surface having a curvature radius.
Goh discloses a curved battery cell and a method of making the curved battery cell (abstract). Goh teaches that the curving is made by pressing the cell using a concave jig having a shape corresponding to the desired curve of the battery cell and a convex jig having a shape corresponding to the shape of the concave jig ([0040]). A heat treatment is performed with the pressing step in the jigs ([0041]). The pressing is carried out a pressure of 150 to 500 kgF and a temperature of 10-90C ([0042]). 
Because Choi is silent to details of the curving, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the 
With regards to the limitations of 
“wherein, after the third step, the following expression is satisfied:
F1 + R ≤ F2,
wherein F1 is defined as a sum of bonding force remaining after the third step among bonding force between the electrode and the separator as bonding force generated before the third step, 
wherein R is defined as a sum of force by which the electrode and the separator are spread again so that shapes of the electrode and the separator return to shapes before the electrode stack is pressed in the third step, and 
wherein F2 is defined as a sum of bonding force additionally generated between the electrode and the separator within the electrode assembly by the third step”.
The instant specification teaches that the delamination phenomenon that is desired to be prevented depends on the temperature of the first step of bonding the electrodes and separators, particularly in a range of not less than 30C and not more than 70C (published paragraph [0067], [0110]). The instant specification also teaches the temperature of 30-70C in the first step is important ([0066]), and the pressing pressure of 400-800 kgf/cm2 and the temperature of 60-100C in the third step ([0070]-[[0073]) is also important in meeting the claimed expression. 
Goh teaches, in the third step, the jigs (pressing press) presses the electrode stack with a pressure of 150 to 500 kgF ([0042]), which overlaps with the claimed range of 400-800 kgf/cm2, and presses the electrode stack at a temperature of 10-90C ([0042]), which overlaps with the claimed temperature range 60-100C. Therefore, the combination of references 
Sale discloses a method for forming a monocell or a bicell for a lithium battery (abstract). Sale teaches that electrodes and separators are laminated together in a temperature range of 30-180C with a force of 600-2800N ([0046]-[0047]). Temperatures too high may cause deformation ([0006], but temperatures too low may cause poor adhesion. Pressures too low may not be sufficient to guarantee adhesion, but pressures too high may result in closing of micropores in the separating elements ([0005]). Sale teaches by using these temperatures and pressures, the elements [electrodes and separators] are not damaged and guarantees adhesion ([0010]-[0012]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the temperature range of 30-180C (including the range of 30-70C) for laminating of Sale with the bonding of modified Choi for the purpose of bonding the cell elements without damage and guaranteeing adhesion. In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize, by routine experimentation, the laminating temperature of modified Choi (including the range of 30-70C suggested by Sale) for the purpose of determining a temperature for bonding the cell elements together without damage and guaranteeing adhesion.
Therefore, the combination of references teaches the three important factors in meeting the claimed expression, and therefore render obvious the claim limitation.
claim 3, modified Choi discloses all of the claim limitations as set forth above. Choi teaches that the curved surface may have a radius of curvature of 35 mm to less than 900 mm ([0014]), which encompasses the claimed range of between 70 to 200 mm. Further, Choi teaches that the curved battery pack may be used as a power source for a curved smart phone, a curved mobile device, a curved laptop computer, a curved tablet PC, a curved clock, a curved television, or curved glasses ({0034]); thus Choi reasonably suggests to one of ordinary skill in the art that the radius of curvature of the battery is a design choice in order for the battery to fit the desired powered product (i.e. curved smart phone, mobile device, laptop computer, tablet PC, clock, television, glasses) which have different space and curved diameters. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a radius of curvature in the range of between 70 to 200 mm to obtain the benefit of a curved battery which fits and powers the final product.
Regarding claim 4, modified Choi discloses all of the claim limitations as set forth above. Sale teaches that electrodes and separators [in the first step] are laminated together in a temperature range of 30-180C, which overlaps with the claimed range of 30 to 70C. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a bonding temperature range, including the range of 30-70C of Sale as the temperature in the bonding step of modified Choi to obtain the bicells that without damage and guaranteeing adhesion (Sale at [0010]-[0012]). In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize, by routine experimentation, the laminating temperature of modified Choi (including the range of 30-70C suggested by Sale) for the purpose of determining a 
Regarding claim 5, modified Choi discloses all of the claim limitations as set forth above. Goh teaches in the curved surface formation step, the jigs (pressing press) presses the electrode stack with a pressure of 150 to 500 kgF ([0042]), which overlaps with the claimed range of 400-800 kgf/cm2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a pressing pressure range, including the range of 400-500 kgF of Goh as the pressure during the pressing step of modified Choi to obtain the curved electrode stack and have a reasonable expectation of success. In addition, because of the overlapping range, the pressure renders obvious the units of per centimeter-squared (/cm) because it is a battery that is being pressed and curved, and a similar force unit is expected to perform the same function. 
Regarding claim 6, modified Choi discloses all of the claim limitations as set forth above. Goh teaches in the curved surface formation step, the jigs (pressing press) presses the electrode stack at a temperature of 10-90C ([0042]), which overlaps with the claimed temperature range 60-100C. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a temperature range, including the range of 60-90C of Goh as the temperature during the pressing step of modified Choi to obtain the curved electrode stack and have a reasonable expectation of success.
Regarding claim 8, modified Choi discloses all of the claim limitations as set forth above. 
Ahn teaches an embodiment were electrochemical cells are made by stacking full cells having a cathode, a separator, and an anode sequentially as a basic unit with a separator film interposed ([0013]) and an embodiment were electrochemical elements are made by stacking A) a bicell having a cathode, a separator, an anode, a separator, and another cathode sequentially as a basic unit [analogous to the first bi-cell having positive electrodes on opposite outermost ends thereof], B) a bicell having an anode, a separator, a cathode, a separator, and another anode sequentially as a basic unit [analogous to the second bi-cell having negative electrodes on opposite outermost ends thereof], and C) a separator film interposed between each stacked bicells [analogous to an insertion separator that is a separate separator from the separators in the radical units is disposed between adjacent first and second bi-cells] ([0014], [0039], Fig 6).
Regarding claim 9, modified Choi discloses all of the claim limitation as set forth above. Ahn teaches the first bicell having a cathode [positive electrode], a separator, an anode [negative electrode], a separator, and another cathode sequentially as a basic unit, and the second bicell having an anode [negative electrode], a separator, a cathode [positive electrode], a separator, and another anode sequentially as a basic unit ([0014]).
Regarding claim 10, modified Choi discloses all of the claim limitations as set forth above. Ahn teaches that the outermost-stacked bicell of the battery can either bicell 23 (first bicell) or bicell 24 (second bicell), and that the only difference being whether the unused electrode material is an anode or cathode ([0039]). Therefore, it would have been obvious to select bicell 23 (first bicell) as the outermost-stacked bicell. In addition, Ahn teaches an embodiment where the outermost bicells (either 23’ or 24’) have the outer electrode as a single-sided electrode (that is, the outermost current collector has only one side covered with active material) ([0040], Fig 7). Ahn teaches that when the bicells are stacked in this way with ([0039]-[0040]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the outermost electrode be a single-sided electrode (with active material coated on only one side of the outermost current collector) for the purpose of reducing the amount of unused electrode.
Regarding claim 11, modified Choi discloses all of the claim limitations as set forth above. While Choi teaches a plurality of stacked electrodes ([0043]) and Ahn teaches an example of three stacked bicells (Fig 7), modified Choi does not explicitly disclose wherein in the stacking step, eight first bi-cells and seven second bi-cells are provided in the electrode stack. However, Ahn teaches that “as many cells as desired can be stacked” and “the number of unit cells to be stacked is designed and determined according to the desired capacity of the battery ([0032]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use multiple first bi-cells and multiple second bi-cells, including eight first bi-cells and seven second bi-cells, to increase the capacity of the battery.

Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2016/0268625) in view of Ahn et al. (US 2003/0013012), Goh et al. (US 2011/0097615), and Sale et al. (US 2016/0276712), as applied to claim 1 above, and further in view of Suh et al. (US 2016/0013458).
Regarding claim 2, modified Choi discloses all of the claim limitations as set forth above. Choi teaches the electrode stack further includes a fixing member (winding separator that is ([0026]). The fixing member may be a cohesive tape of an adhesive tape for wrapping some or all of the outer surface of the electrode stack ([0027]). 
While Choi teaches the fixing member, Choi does not explicitly teach that the fixing member is performed [winding step] between the second step and the third step.
Suh teaches a flexible secondary battery including an electrode assembly including a first electrode layer, a second electrode layer, and a separator (abstract). Suh further teaches that a protective layer (not shown) may be formed on an outermost surface of the electrode assembly 100, and may prevent or substantially prevent the electrode layers and separator from wrinkling when the electrode assembly is bent ([0061]). That is, Suh suggest positioning the protective layer on the electrode assembly prior to bending in order to prevent the wrinkling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the fixing member of Choi between the steps of stacking and bending because Suh teaches the benefit of preventing wrinkling of the electrodes and separator when a protective layer [fixing member] is positioned prior to the bending step.
With regards to the limitation of “wherein the force F2 comprises a sum (e1) of a bonding force between the electrode and the separator within the electrode stack, which is additionally generated in the third step, and a sum (e2) of the bonding force between the electrode stack and the winding separator, which is additionally generated in the third step”, as (published paragraph [0067], [0110]). The instant specification also teaches the temperature of 30-70C in the first step is important ([0066]), and the pressing pressure of 400-800 kgf/cm2 and the temperature of 60-100C in the third step ([0070]-[[0073]) is also important in meeting the claimed expression. 
Therefore, the combination of references teaches the three important factors in meeting the claimed expression (as Goh renders obvious the temperature and pressure of the third step, and Sale renders obvious the temperature of the first step), and therefore render obvious the claim limitation (see rationale provided in claim 1 above).
Regarding claim 7, modified Choi discloses all of the claim limitations as set forth above. Choi suggests that the fixing member can wrap all the outer surface which includes the curved surface ([0027]), therefore rending obvious the limitation of surrounding an entire circumference of the electrode stack. In addition, because Choi teaches that the fixing member improves yield and mass productivity as compared with a stacked type that is simply stacked [without the fixing member], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the fixing member wrap all the outer surface to obtain the benefit of improved yield and mass productivity.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2016/0268625) in view of Ahn et al. (US 2003/0013012), Goh et al. (US 2011/0097615), and , as applied to claim 1 above, and further in view of Cho et al. (WO 2017/090937, see English language equivalent US 2018/0254510).
Regarding claim 12, modified Choi discloses all of the claim limitations as set forth above. However, modified Choi does not explicitly disclose wherein in the third step, an end of the curved surface has a curvature radius 2 to 8% less than that of a central portion of the curved surface.
Cho discloses a battery cell which is curved (abstract). In an embodiment, the cell has a first curved surface 201 configured with different curvature radii Ra, Rb, and Rc such that the curvature is asymmetrical structure ([0158]). Cho teaches the tendency to restore the curved state in the structure in which the curvature radius is small, that is, the structure in which the curved state is relatively larger strongly appears, and when the curved state is restored, since end parts of the battery cell 200 are applied with a considerable force while polar plates of the electrode assembly 210 adjacent to the end parts are pressed by the cell case 220 and penetrate through a separator to be easily short-circuited, it is advantageous that the at least end parts of the battery cell 200 have the structure in which the curvature radius is relatively larger, that is, the structure in which the curved state is relatively smaller ([0160]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ends of the curve, including to a curvature radius 2 to 8% less than that of a central portion, of Cho for the purpose of reducing short-circuit as suggested by Cho.

Claim 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2016/0268625) in view of Ahn et al. (US 2003/0013012), Goh et al. (US 2011/0097615), and Sale et al. (US 2016/0276712) and Suh et al. (US 2016/0013458).
Regarding claim 13, Choi discloses an electrode stack including at least one positive electrode, at least one negative electrode, and at least one separator (abstract), and can be an electrode stack with a plurality of positive electrodes, a plurality of separator, and a plurality of negative electrodes ([0043]). Thus a [second] step of stacking to manufacture an electrode stack. A curved surface is formed [step of manufacturing a curved surface having a curvature radius] at a stack surface of the electrodes ([0044]); thus forming a curved surface on a top or bottom surface of the electrode stack (see Figs 1 and 4, [0044]). The positive electrode or the negative electrode and the separator constituting the electrode group or the electrode element are laminated together ([0018]). 
While Choi teaches stacking a plurality of stacked electrodes ([0043]), Choi does not explicitly disclose a [first] step of preparing a plurality of radical units, each of which is manufactured by alternately stacking an electrode and a separator, and using these plurality of radical units as the stacking elements in the second step [of stacking].
Ahn teaches an electrochemical element comprising electrochemical cells which are multiply stacked and wherein it is easy and convenient to manufacture ([0011], [0028]).  Ahn teaches an embodiment were electrochemical cells are made by stacking full cells (radical units) having a cathode, a separator, and an anode sequentially as a basic unit with a separator film interposed between each stacked full cell ([0013]) and an embodiment were electrochemical elements are made by stacking A) a [first] bicell having a cathode, a separator, an anode, a ([0014], [0039], Fig 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the embodiment of making and stacking a plurality of first and second bicells [radical units] with interposed separator films of Ahn with the making of the electrode stack of Choi for the purpose of making the electrochemical stack easy and convenient to manufacture. 
While Choi teaches a curving step ([0018]), modified Choi does not explicitly disclose wherein a third step of pressing an outer surface of the electrode stack to manufacture an electrode assembly having the curved surface having a curvature radius.
Goh discloses a curved battery cell and a method of making the curved battery cell (abstract). Goh teaches that the curving is made by pressing the cell using a concave jig having a shape corresponding to the desired curve of the battery cell and a convex jig having a shape corresponding to the shape of the concave jig ([0040]). A heat treatment is performed with the pressing step in the jigs ([0041]). The pressing is carried out a pressure of 150 to 500 kgF and a temperature of 10-90C ([0042]). 
Because Choi is silent to details of the curving, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the 
However, modified Choi does not explicitly disclose wherein, in the first step, the electrode and the separator are bonded to each other at a temperature of 30C to 70C.
Sale discloses a method for forming a monocell or a bicell for a lithium battery (abstract). Sale teaches that electrodes and separators are laminated together in a temperature range of 30-180C with a force of 600-2800N ([0046]-[0047]). Temperatures too high may cause deformation ([0006], but temperatures too low may cause poor adhesion. Pressures too low may not be sufficient to guarantee adhesion, but pressures too high may result in closing of micropores in the separating elements ([0005]). Sale teaches by using these temperatures and pressures, the elements [electrodes and separators] are not damaged and guarantees adhesion ([0010]-[0012]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the temperature range of 30-180C (including the range of 30-70C) for laminating of Sale with the bonding of modified Choi for the purpose of bonding the cell elements without damage and guaranteeing adhesion. In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize, by routine experimentation, the laminating temperature of modified Choi (including the range of 30-70C suggested by Sale) for the purpose of determining a temperature for bonding the cell elements together without damage and guaranteeing adhesion.
([0026]). The fixing member may be a cohesive tape of an adhesive tape for wrapping some or all of the outer surface of the electrode stack ([0027]). 
While Choi teaches the fixing member, Choi does not explicitly teach that the fixing member is performed [winding step] between the second step and the third step.
Suh teaches a flexible secondary battery including an electrode assembly including a first electrode layer, a second electrode layer, and a separator (abstract). Suh further teaches that a protective layer (not shown) may be formed on an outermost surface of the electrode assembly 100, and may prevent or substantially prevent the electrode layers and separator from wrinkling when the electrode assembly is bent ([0061]). That is, Suh suggest positioning the protective layer on the electrode assembly prior to bending in order to prevent the wrinkling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the fixing member of Choi between the steps of stacking and bending because Suh teaches the benefit of preventing wrinkling of the electrodes and separator when a protective layer [fixing member] is positioned prior to the bending step.
Regarding claim 14, modified Choi discloses all of the claim limitations as set forth above. Choi teaches that the curved surface may have a radius of curvature of 35 mm to less ([0014]), which encompasses the claimed range of between 70 to 200 mm. Further, Choi teaches that the curved battery pack may be used as a power source for a curved smart phone, a curved mobile device, a curved laptop computer, a curved tablet PC, a curved clock, a curved television, or curved glasses ({0034]); thus Choi reasonably suggests to one of ordinary skill in the art that the radius of curvature of the battery is a design choice in order for the battery to fit the desired powered product (i.e. curved smart phone, mobile device, laptop computer, tablet PC, clock, television, glasses) which have different space and curved diameters. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a radius of curvature in the range of between 70 to 200 mm to obtain the benefit of a curved battery which fits and powers the final product.
Regarding claim 15, modified Choi discloses all of the claim limitations as set forth above. While Goh teaches pressing in the third step carried out a pressure of 150 to 500 kgF and a temperature of 10-90C ([0042]) and Sale teaches laminating the first step in a temperature range of 30-180C with a force of 600-2800N ([0046]-[0047]), modified Choi does not explicitly wherein, when the radical units are stacked in the second step, a pressure of pressing the radical units is equal to or less than 10% of a pressure of pressing the electrode stack in the third step.
However, Sale teaches that when the pressures in laminating are too low, it may not be sufficient to guarantee adhesion, but pressures too high may result in closing of micropores in the separating elements ([0005]). Therefore, the relationship of relative pressure of the third step is considered a result effective variable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/JACOB BUCHANAN/             Examiner, Art Unit 1725                    

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725